Citation Nr: 1532834	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

During the course of the appeal, the evidentiary development has produced evidence suggesting psychiatric conditions other than PTSD.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly claimed as PTSD, as service connection for an acquired psychiatric condition, to include PTSD.

The issues of entitlement to an earlier effective date for the Veteran's service-connected disabilities have been raised by the record in January 2014 and June 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that the evidence of record warrants a VA examination in order to determine the etiology of the Veteran's claimed PTSD, or any other potential psychiatric condition.   McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  The Board notes the September 2012 letter of record from the Veteran's psychologist with respect to a PTSD diagnosis.  The Board finds that a VA examination is necessary in order to properly address this report and any other potentially relevant medical and lay evidence, to include excerpts of letters from the Veteran to his wife while in service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his claimed psychiatric condition and request that he forward any additional records to VA to associate with the claims file. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise. An opinion regarding the etiology of any diagnosed psychiatric condition should be issued.

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Specifically, the examiner should indicate that he/she reviewed the multiple lay statements submitted by the Veteran.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

The examiner should discuss any relevant medical or lay evidence.  This includes the lay statements from the Veteran and his wife, and the excerpts of letters sent from the Veteran to his wife while in service.  These should be specifically addressed in the examiner's opinion.

 Based on a review of the claims file and the clinical findings of the examination (if necessary), the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a) If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.

b) If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






